Exhibit 10.2
Voting Agreement
This Stockholder Voting Agreement (this “Agreement”) is made and entered into as
of November 4, 2009, by and among JDA Software Group, Inc., a Delaware
corporation (“Parent”), i2 Technologies, Inc., a Delaware corporation (the
“Company”) (only with respect to Section 2(b) hereof), and the undersigned
stockholder (“Stockholder”) of the Company.
Recitals
A. Concurrently with the execution and delivery hereof, Parent, Alpha
Acquisition Corp., a Delaware corporation and an indirect wholly owned
subsidiary of Parent (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger of even date herewith (as it may be amended or
supplemented from time to time pursuant to the terms thereof, the “Merger
Agreement”), which provides for the merger (the “Merger”) of Merger Sub with and
into the Company in accordance with its terms ( the Merger, Merger Agreement and
the transactions contemplated thereby referred to collectively as the “Proposed
Transaction”).
B. Stockholder has sole voting power over such number of shares of each class of
capital stock of the Company beneficially owned (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) by
Stockholder as is indicated on the signature page of this Agreement.
C. In consideration of the execution and delivery of the Merger Agreement by
Parent and Merger Sub, Stockholder desires to agree to vote the Shares (as
defined herein) over which Stockholder has sole voting power so as to facilitate
the consummation of the Merger and to consent to the treatment in the Merger of
Company Options (as defined in the Merger Agreement) held by Stockholder
pursuant to the terms of the Merger Agreement.
          Now, Therefore, intending to be legally bound, the parties hereto
hereby agree as follows:
     1. Certain Definitions.
          (a) Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Merger Agreement. For all purposes of and
under this Agreement, the following terms shall have the following respective
meanings:
          “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any: (i) permit, license, certificate,
franchise, permission, variance, clearance, registration, qualification or
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Authority or pursuant to any Legal Requirement; or
(ii) right under any Contract with any Governmental Authority).
          “Constructive Sale” means with respect to any security, a short sale
with respect to such security, entering into or acquiring an offsetting
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security or entering into any other
hedging or other derivative transaction that has the effect of either directly
or indirectly materially reducing the economic benefits or risks of ownership.
          “Legal Requirement” shall mean any federal, state, local, municipal,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated,

1



--------------------------------------------------------------------------------



 



implemented or otherwise put into effect by or under the authority of any
Governmental Authority (or under the authority of The NASDAQ Stock Market).
          “Shares” means (i) all outstanding shares of capital stock of the
Company owned, beneficially or of record, by Stockholder as of the date hereof,
and (ii) all additional outstanding shares of capital stock of the Company
acquired by Stockholder, beneficially or of record, during the period commencing
with the execution and delivery of this Agreement and expiring on the Expiration
Date (as such term is defined in Section 8 below), in the case of each of
clauses (i) and (ii) as to which (and only as to which) Stockholder has sole
voting power; but in each case excluding shares of capital stock of the Company
that, by virtue of Stockholder’s ownership of options or other convertible
securities, are deemed to be beneficially owned by Stockholder pursuant to
Rules 13d-3(d)(1)(i)(A) or (B) prior to the time at which Stockholder exercises
such options or other convertible securities and receives the underlying capital
stock of the Company.
          “Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
gift, placement in trust, or the Constructive Sale or other disposition of such
security (excluding transfers: (i) by testamentary or intestate succession,
(ii) otherwise by operation of law, or (iii) under any written trading plan
adopted prior to the date of this Agreement under Rule 10b5-1 of the Exchange
Act) or any right, title or interest therein (including, but not limited to, any
right or power to vote to which the holder thereof may be entitled, whether such
right or power is granted by proxy or otherwise), or the record or beneficial
ownership thereof, and each agreement, arrangement or understanding, whether or
not in writing, to effect any of the foregoing.
     2. Transfer and Voting Restrictions.
          (a) At all times during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date, Stockholder
shall not, except in connection with the Merger, Transfer any of the Shares, or
enter into an agreement, commitment or other arrangement with respect thereto.
Notwithstanding the foregoing or anything to the contrary set forth in this
Agreement, Stockholder may Transfer any or all of the Shares (i) by will, or by
operation of law, in which case this Agreement shall bind the transferee, or
(ii) in connection with estate and charitable planning purposes, including
Transfers to relatives, trusts and charitable organizations, so long as the
transferee, prior to such Transfer executes a counterpart of this Agreement
(with such modifications as Parent may reasonably request solely to reflect such
transfer).
          (b) Stockholder understands and agrees that if Stockholder attempts to
Transfer, vote or provide any other person with the authority to vote any of the
Shares other than in compliance with this Agreement, the Company shall not, and
Stockholder hereby unconditionally and irrevocably instructs the Company to not,
(i) permit any such Transfer on its books and records, (ii) issue a new
certificate representing any of the Shares or (iii) record such vote, in each
case, unless and until Stockholder shall have complied with the terms of this
Agreement. Each stock certificate evidencing Shares that is issued in the name
of Stockholder on or after the date of this Agreement shall bear a legend
indicating that such Shares are subject to the terms of this Agreement and any
transferee of the Shares evidenced by the stock certificate takes the Shares
subject to the terms of this Agreement.
     (c) Except as otherwise permitted by this Agreement or by order of a court
of competent jurisdiction, Stockholder will not commit any act that could
restrict or affect Stockholder’s legal power, authority and right to vote all of
the Shares then owned of record or beneficially by Stockholder or otherwise
prevent or disable Stockholder from performing any of his obligations under

2



--------------------------------------------------------------------------------



 



this Agreement. Without limiting the generality of the foregoing, except for
this Agreement and as otherwise permitted by this Agreement, Stockholder will
not enter into any voting agreement with any Person with respect to any of the
Shares, grant any Person any proxy (revocable or irrevocable) or power of
attorney with respect to any of the Shares, deposit any of the Shares in a
voting trust or otherwise enter into any agreement or arrangement with any
Person limiting or affecting Stockholder’s legal power, authority or right to
vote the Shares in favor of the approval of the Proposed Transaction.
     3. Agreement to Vote Shares.
          (a) Prior to the Expiration Date, at every meeting of the stockholders
of the Company called, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the stockholders of the Company,
Stockholder (in Stockholder’s capacity as such) shall appear at the meeting or
otherwise cause the Shares to be present thereat for purposes of establishing a
quorum and, to the extent not voted by the Persons appointed as proxies pursuant
to this Agreement, vote (i) in favor of (A) approval of the Proposed
Transaction, and (B) any adjournment or postponement recommended by the Company
with respect to any stockholder meeting in connection with the Proposed
Transaction, and (ii) against the approval or adoption of any proposal made in
opposition to, or in competition with, the Proposed Transaction, and
(iii) against any of the following (to the extent unrelated to the Proposed
Transaction): (A) any merger, consolidation or business combination involving
the Company or any of its subsidiaries other than the Proposed Transaction;
(B) any sale, lease or transfer of all or substantially all of the assets of the
Company or any of its subsidiaries; (C) any reorganization, recapitalization,
dissolution, liquidation or winding up of the Company or any of its
subsidiaries; or (D) any other action that is intended, or could reasonably be
expected, to otherwise impede, interfere with, delay, postpone, discourage or
adversely affect the consummation of the Proposed Transaction.
          (b) If Stockholder is the beneficial owner, but not the record holder,
of the Shares, Stockholder agrees to take all actions necessary to cause the
record holder and any nominees to vote all of the Shares in accordance with
Section 3(a).
     4. Grant of Irrevocable Proxy.
          (a) Stockholder hereby irrevocably (to the fullest extent permitted by
law) grants to, and appoints, Parent and each of its executive officers and any
of them, in their capacities as officers of Parent (the “Grantees”), as
Stockholder’s proxy and attorney-in-fact (with full power of substitution and
re-substitution), for and in the name, place and stead of Stockholder, to vote
the Shares, to instruct nominees or record holders to vote the Shares, or grant
a consent or approval or dissent or disapproval in respect of such Shares in
accordance with Section 3 hereof and, in the discretion of the Grantees, with
respect to any proposed adjournments or postponements of any meeting of
stockholders of the Company at which any of the matters described in Section 3
hereof is to be considered.
          (b) Stockholder represents that any proxies heretofore given in
respect of the Shares that may still be in effect are not irrevocable, and such
proxies are hereby revoked.
          (c) Stockholder hereby affirms that the irrevocable proxy set forth in
this Section 4 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of Stockholder under this Agreement. Stockholder hereby further
affirms that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof. Such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 212 of the Delaware General Corporation Law.

3



--------------------------------------------------------------------------------



 



Notwithstanding this Section 4(c), the proxy granted by Stockholder shall be
revoked upon termination of this Agreement in accordance with its terms.
          (d) The Grantees may not exercise this irrevocable proxy on any other
matter except as provided above. Stockholder shall retain at all times the right
to vote the Shares in Stockholder’s sole discretion and without any other
limitation on all matters other than those set forth in Section 3 that are at
any time or from time to time presented for consideration to the Company’s
stockholders generally.
          (e) Parent may terminate this proxy with respect to Stockholder at any
time at its sole election by written notice provided to Stockholder.
     5. Consent to Treatment of Company Options in the Merger. Stockholder
hereby consents to the treatment in the Merger of Company Options held by
Stockholder pursuant to Section 2.3(a)(ii) of the Merger Agreement.
Specifically, Stockholder acknowledges and agrees that each Company Option held
by Stockholder that is outstanding immediately prior to the Effective Time shall
become fully vested and shall be canceled and terminated at the Effective Time
and converted into the right to receive the Common Stock Merger Consideration,
as provided in, and subject to the other terms of, the Merger Agreement.
     6. Action in Stockholder Capacity Only. Stockholder makes no agreement or
understanding herein as a director or officer of the Company. Stockholder signs
solely in Stockholder’s capacity as a record holder and beneficial owner, as
applicable, of Shares and Company Options, and nothing in this Agreement shall
(or shall require any Stockholder to attempt to) limit or restrict any
Stockholder who is a director or officer of the Company from acting in such
capacity (it being understood that this Agreement shall apply to Stockholder
solely in Stockholder’s capacity as a holder of Shares and Company Options).
     7. Representations and Warranties of Stockholder.
          (a) Stockholder hereby represents and warrants to Parent as follows:
(i) Stockholder is the beneficial or record owner of the shares of capital stock
of the Company and Company Options indicated on the signature page of this
Agreement free and clear of any and all pledges, liens, security interests,
mortgage, claims, charges, restrictions, options, title defects or encumbrances,
in each case that would impair or adversely affect Stockholder’s ability to
perform its obligations under this Agreement, other than those encumbrances
which are in favor of the Company (provided Parent shall have been provided with
copies of the relevant documentation related thereto) ; (ii) Stockholder does
not beneficially own any securities of the Company other than the shares of
capital stock and rights to purchase shares of capital stock of the Company set
forth on the signature page of this Agreement; (iii) Stockholder has full power
and authority to make, enter into and carry out the terms of this Agreement and
to grant the irrevocable proxy as set forth in Section 4; and (iv) this
Agreement has been duly and validly executed and delivered by Stockholder and
constitutes a valid and binding agreement of Stockholder enforceable against
Stockholder in accordance with its terms, subject to the effect of
(x) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect relating to rights of creditors
generally and (y) rules of law and equity governing specific performance,
injunctive relief and other equitable remedies. Stockholder agrees to notify
Parent promptly of any additional shares of capital stock of the Company of
which Stockholder becomes the beneficial owner after the date of this Agreement.
          (b) As of the date hereof and for so long as this Agreement remains in
effect (including as of the date of the Company Stockholders’ Meeting, which,
for purposes of this Agreement, includes any adjournment or postponement
thereof), except for this Agreement or as otherwise permitted by this Agreement,
Stockholder has full legal power, authority and right to vote all of the Shares
then

4



--------------------------------------------------------------------------------



 



owned of record or beneficially by Stockholder, in favor of the approval and
authorization of the Proposed Transaction without the consent or approval of, or
any other action on the part of, any other Person (including, without
limitation, any governmental entity). Without limiting the generality of the
foregoing, Stockholder has not entered into any voting agreement (other than
this Agreement) with any Person with respect to any of the Shares, granted any
Person any proxy (revocable or irrevocable) or power of attorney with respect to
any of the Shares, deposited any of the Shares in a voting trust or entered into
any arrangement or agreement with any Person limiting or affecting Stockholder’s
legal power, authority or right to vote the Shares on any matter.
          (c) The execution and delivery of this Agreement and the performance
by Stockholder of Stockholder’s agreements and obligations hereunder will not
result in any breach or violation of or be in conflict with or constitute a
default under any term of any agreement, judgment, injunction, order, decree,
law, regulation or arrangement to which Stockholder is a party or by which
Stockholder (or any of Stockholder’s assets) is bound, except for any such
breach, violation, conflict or default which, individually or in the aggregate,
would not impair or adversely affect Stockholder’s ability to perform
Stockholder’s obligations under this Agreement or render inaccurate any of the
representations made by Stockholder herein.
          (d) Stockholder understands and acknowledges that Parent, Merger Sub
and the Company are entering into the Merger Agreement in reliance upon
Stockholder’s execution and delivery of this Agreement and the representations
and warranties of Stockholder contained herein.
     8. Termination. This Agreement shall terminate (a) upon the earlier of
(i) the Effective Time and (ii) the termination of the Merger Agreement, or
(b) at any time upon notice by Parent to Stockholder (such date under (a) or
(b) hereof constituting the “Expiration Date”). No party hereto shall be
relieved from any liability for breach of this Agreement by reason of any
termination of this Agreement.
     9. Confidentiality. Stockholder recognizes that successful consummation of
the transactions contemplated by the Merger Agreement may be dependent upon
confidentiality with respect to the matters referred to herein. In this
connection, pending public disclosure thereof, and so that Parent and the
Company may rely on the safe harbor provisions of Rule 100(b)(2)(ii) of
Regulation FD, Stockholder hereby agrees not to disclose or discuss such matters
with anyone not a party to this Agreement (other than its counsel and advisors,
if any) without the prior written consent of Parent and the Company, except for
disclosures Stockholder’s counsel advises are necessary to fulfill any Legal
Requirement, in which case Stockholder shall give notice of such disclosure to
Parent and the Company as promptly as practicable so as to enable Parent and the
Company to seek a protective order from a court of competent jurisdiction with
respect thereto. Stockholder’s obligations pursuant to this Section 9 shall
terminate at the time of the first public announcement by Parent or the Company
of the existence of this Agreement.
     10. Miscellaneous Provisions.
          (a) Amendments, Modifications and Waivers. No amendment, modification
or waiver in respect of this Agreement shall be effective against any party
unless it shall be in writing and signed by Parent, the Company and Stockholder.
          (b) Entire Agreement. This Agreement constitutes the entire agreement
among the parties to this Agreement and supersedes all other prior agreements
and understandings, both written and oral, among or between any of the parties
with respect to the subject matter hereof and thereof.

5



--------------------------------------------------------------------------------



 



          (c) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof.
          (d) Consent to Jurisdiction; Venue. In any action or proceeding
between any of the parties arising out of or relating to this Agreement or any
of the transactions contemplated by this Agreement, each of the parties:
(i) irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state courts of the State of Delaware, and
(ii) agrees that all claims in respect of such action or proceeding may be heard
and determined exclusively in the state courts of the State of Delaware.
          (e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
          (f) Assignment and Successors. This Agreement shall be binding upon,
and shall be enforceable by and inure solely to the benefit of, the parties
hereto and their respective successors and assigns, including, without
limitation, Stockholder’s estate and heirs upon the death of Stockholder;
provided, however, that neither this Agreement nor any of the rights, interests
or obligations of the parties hereto may be assigned by any of the parties
hereto without prior written consent of the other parties hereto except that
Parent, without obtaining the consent of any other party hereto, shall be
entitled to assign this Agreement or all or any of its rights or obligations
hereunder to any one or more of its Affiliates. No assignment by Parent under
this Section 10(f) shall relieve Parent of its obligations under this Agreement.
Any attempted assignment of this Agreement in violation of the foregoing shall
be void and of no effect.
          (g) No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the parties
hereto) any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
          (h) Cooperation. Stockholder agrees to cooperate fully with Parent and
to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by
Parent to evidence or reflect the transactions contemplated by this Agreement
and to carry out the intent and purpose of this Agreement. Stockholder hereby
agrees that Parent and the Company may publish and disclose in the Proxy
Statement (including all documents and schedules filed with the SEC),
Stockholder’s identity and ownership of Shares and the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement and may
further file this Agreement as an exhibit in any filing made by Parent or the
Company with the SEC relating to the Proposed Transaction.
          (i) Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
          (j) Specific Performance; Injunctive Relief. The parties hereto
acknowledge that Parent and the Company will be irreparably damaged if any of
the provisions of this Agreement are not performed in accordance with their
specific terms and that any breach of this Agreement by Stockholder could not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which Parent or the Company may be
entitled, at law or in equity, it shall

6



--------------------------------------------------------------------------------



 



be entitled to seek to enforce any provision of this Agreement by a decree of
specific performance and temporary, preliminary and permanent injunctive relief
to prevent breaches or threatened breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.
          (k) Notices. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (i) delivered to the appropriate address by hand or
overnight courier service (cost prepaid); or (ii) sent by facsimile with
confirmation of transmission by the transmitting equipment confirmed with a copy
delivered as provided in clause (i), in each case to the parties at the
following address or facsimile (or to such other address or facsimile as a party
may designate by notice to the other parties): (i) if to Parent or the Company,
to the address or facsimile provided in the Merger Agreement, including to the
persons designated therein to receive copies; and (ii) if to Stockholder, to
Stockholder’s address or facsimile shown below Stockholder’s signature on the
last page hereof.
          (l) Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties; it being understood that all parties need not sign the same
counterpart. The exchange of copies of this Agreement and of signatures pages by
facsimile or electronic transmission shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or electronic transmission shall be deemed to be their original
signatures for all purposes.
          (m) Headings. The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
          (n) Legal Representation. This Agreement was negotiated by the parties
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.
[Signature page follows.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

                  PARENT:   STOCKHOLDER:    
 
                JDA SOFTWARE GROUP, INC.            
 
                             
 
                      By:        
 
               
By:
      Its:        
 
 
 
     
 
   
 
                Its:                     Address:      
 
                             
 
                             
 
               
 
      Shares Beneficially Owned by Stockholder:    
 
                                             shares of Company Common Stock    
 
               
 
                          shares of Company Preferred Stock    
 
               
 
                          shares subject to Company Options    
 
               
 
                          shares subject to Company RSUs    
 
                COMPANY:            
 
                I2 TECHNOLOGIES, INC.            
 
               
By:
               
 
 
 
           
 
               
Its:
               
 
 
 
           

[SIGNATURE PAGE TO VOTING AGREEMENT]

8